Case 2:18-cv-03955-ES-CLW Document 21 Filed 09/10/19 Page 1 of 1 PageID: 52




                             UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY NEWARK   -




TZVIA.ZEMEL,                                   )     CaseNo.: 2:18-cv-03955-Wtt%’/-CLW


               Plaintifl
                                                     STLPULATION OF DISMISSAL
                                              )
                                              )
GOLDS GYM.

               Defendant.


       lt is hereby stipulated and agreed by and between counsel for Plaintiflç Tzvi A. Zemel and

Defendant, Gold’s Gym., that the above-entitled action is hereby dismissed against Defendant,

GoIds Gym, with prejudice and without attorneys’ fees and costs pursuant to Rule 41(a)( l)(A)(ii)

of the Federal Rules of Civil Procedure.

Dated: August 16. 2019

Respectfully submitted,


 /s/ Daniel D. Barnes                              /s/ Daniel Zenwl
 Daniel D. Barnes, Esq.                            Daniel Zemel, Esq.
 CSG Attorneys at Law                              Zemel Law LLC
 One Roland Drive                                   1373 Broad Street— Suite 203-C
 West Orange. NJ 07053                             Clifton. NJ 70130
 (973) 530-2097                                    (862) 227-3106
 dbarnesQzcsglav.com                               dzd,zemellawllc.com
                                                   Atroi’,zerfhr   Plabztifj




                                                       SO ORDERED.




                                                                          alas U.S.D.J.
                                                       Dte:

                                                       The CI k is ordered to close the file.
